EXHIBIT 11.1 Statement re computation of per share earnings Earnings per share – basic, are based upon the Company’s weighted average number of common shares outstanding. 2007 2006 (In thousands – except per share data) Net Income $4,544 $8,739 Weighted average shares outstanding – basic 9,796 9,775 Shares issuable upon exercise of dilutive options 258 318 Less: shares assumed repurchased (19) (32) Weighted average shares outstanding – diluted 10,035 10,061 Earnings per share – basic $0.46 $0.89 Earnings per share – diluted $0.45 $0.87
